  Case 20-07466         Doc 109-2       Filed 11/16/20 Entered 11/16/20 16:41:55           Desc Exhibit
                                              B Page 1 of 1




W e llH e aled Pe t, Inc.                                                   BILLING ATTO R NEY :R R B
1112 FrontStre e t
M cH e nry, IL60050                                                         Nove m be r 16, 2020
Atte ntion: D r. Jam e s D . Carlson                                        M atte r #:     5759 .003
CLIENT NUM BER : 5759
R E:      Ch apte r 11 Bank ruptcy


FO R PR O FESSIO NALSER VICES R END ER ED

Task       Date           Se rvice s                                          Init        H ours        Am ount
AD M         11/12/20     Com m e nce pre paration ofTh ird Inte rim Fe e    RRB             1.50        847.50
                          Pe tition.
AD M         11/13/20     Com pile data from R R B note s and draft            RT            1.50        262.50
                          pe tition.
AD M         11/16/20     R e vie w draftofTh ird Inte rim Fe e Pe tition    RRB             1.00        565.00
                          and com plete pe tition.
AD M         11/16/20     Com plete and file Th ird Inte rim Fe e              RT            0.50          87.50
                          Pe tition.

                                                                                     ______________________
                TO TALH O UR S:                                                             4.50
                TO TALFEES:                                                                        $1,762.50

                                                                                                    ___________
                        INVO ICE TO TAL:                                                               $1,762.50




                                                                                            EXHIBIT
                                                                                                    B
